Name: Decision No 1/99 of the EC/EFTA Joint Committee on common transit of 12 February 1999 amending Appendices I, II and III to the Convention of 20 May 1987 on a common transit procedure
 Type: Decision
 Subject Matter: information technology and data processing;  European organisations;  tariff policy;  communications;  technology and technical regulations
 Date Published: 1999-03-12

 Avis juridique important|21999D0312(01)Decision No 1/99 of the EC/EFTA Joint Committee on common transit of 12 February 1999 amending Appendices I, II and III to the Convention of 20 May 1987 on a common transit procedure Official Journal L 065 , 12/03/1999 P. 0050 - 0099DECISION No 1/99 OF THE EC/EFTA JOINT COMMITTEE ON COMMON TRANSIT of 12 February 1999 amending Appendices I, II and III to the Convention of 20 May 1987 on a common transit procedure (1999/182/EC)THE JOINT COMMITTEE,Having regard to the Convention of 20 May 1987 on a common transit procedure (1), and in particular Article 15(3)(a) thereof,Whereas difficulties during the recent years throughout the transit procedure have caused, and continue to cause, significant losses for the budgets of the Contracting Parties and represent a permanent threat to the European trade and economic operators;Whereas modernisation of transit procedures is therefore considered to be necessary and their computerisation represents a significant element in this modernisation;Whereas the introduction of new computerised procedures based on the use of modern information technology and electronic data interchange (EDI) requires the adaptation of legal provisions to answer the procedural, technical, security-linked and legal certainty needs;Whereas the exchange of information between the competent authorities will be more secure and the information more reliable in so far as it will no longer be carried by the economic operators;Whereas authorised economic operators will enjoy the possibility presenting the transit declarations using a data-processing technique;Whereas the implementation and monitoring of security measures is of vital importance to achieve and maintain a reliable and secure operation of transit;Whereas the implementation of a new computerised transit system in different functional phases requires a legal framework to be established according to the development,HAS DECIDED AS FOLLOWS:Article 1 Appendix I to the Convention is amended as follows:1. The following points (k) and (l) are inserted in Article 2 first subparagraph:'(k) "release of goods" means the act whereby the competent authorities make goods available for a common transit operation;(l) "personal data" means any information relating to an identified or identifiable natural or legal person`.2. Article 10(4) is replaced by the following:'4. The T1 declaration shall be signed by the principal and produced at the office of departure in the number of copies required by the competent authorities`.3. The following Article 10a is inserted:'Article 10a1. Under the conditions and in the manner which they shall determine, and with due regard to the principles laid down by customs rules, the competent authorities may provide that formalities shall be carried out by a data-processing technique. For this purpose:- "data-processing technique" means:(a) the exchange of EDI standard messages with the competent authorities;(b) the introduction of information required for completion of the formalities concerned into the data-processing systems of the competent authorities,- "EDI" (electronic data interchange) means, the transmission of data structured according to agreed message standards, between one computer system and another, by electronic means,- "standard message" means a predefined structure recognised for the electronic transmission of data.2. Under the conditions and in the manner which they shall determine, and with due regard to the principles laid down by customs rules, the competent authorities may allow the declaration or some of the particulars thereof to be lodged using discs or magnetic tapes, or by the exchanging of information by similar means, where appropriate in coded form`.4. Article 15(1) is replaced by the following:'1. The goods shall be transported together with the T1 document issued by the office of departure. Where authorised the document may be printed from the principal's computer system`.5. The following Articles 15a to 15d are inserted:'Article 15a1. Where the transit declaration is processed at the office of departure by computer systems the T1 document shall be replaced by the transit accompanying document as specified in Article 5 of Appendix III.2. In the case referred to in paragraph 1 the office of departure shall retain the declaration and communicate the release by providing the transit accompanying document to the principal. In this case Article 13(2) shall not apply.Article 15b1. Where provisions in this Convention refer to any copies, declarations or documents meaning a T1 document accompanying the consignment, these provisions shall apply, mutatis mutandis, to the transit accompanying document.2. Where a reference is made to more than one copy of the document the competent authorities shall provide the additional copies of the transit accompanying document, where appropriate.Article 15cThe transit accompanying document shall not be modified nor shall any addition or deletion be made thereto unless otherwise specified in this convention.Article 15d1. Where appropriate the transit accompanying document shall be supplemented by a list of items as specified in Article 6 of Appendix III or by a loading list.2. A loading list or a list of items referred to in a transit accompanying document shall form an integral part thereof and shall not be separated from that document`.6. After Article 23, the following text is inserted:CHAPTER 1AAdditional provisions applicable where transit data is exchanged using information technology and computer networks between competent authoritiesScopeArticle 23a1. Without prejudice to special circumstances and to the provisions of the Appendices concerning the T1 and the T2 procedure, which, where appropriate, shall apply, mutatis mutandis, the exchange of information between the competent authorities described in this Chapter shall take place using information technology and computer networks.2. The provisions of this Chapter shall not apply to:(a) goods transported by rail in accordance with Articles 73 to 100 of Appendix II,(b) goods transported by air in accordance with Article 52 of Appendix II,(c) goods transported by sea where simplified procedures are applied in accordance with Article 56 of Appendix II,(d) goods transported by pipeline.SecurityArticle 23b1. The conditions laid down for carrying out formalities by a data-processing technique shall include, inter alia, measures for checking the source of data and for protecting data against accidental or unlawful destruction or accidental loss, alteration or unauthorised access.2. In addition to the security requirements presented in paragraph 1 the competent authorities shall establish and maintain adequate security arrangements for the effective, reliable and secure operation of the complete transit system.3. To ensure the abovementioned level of security each input, modification and deletion of data shall be recorded indicating the purpose of such processing, its time and the person initiating the processing. In addition to that the original data or any data which was subject to such processing shall be maintained for a period of a least three calendar years from the end of the year to which such data refers, or for a longer period if so defined elsewhere.4. The competent authorities shall monitor the security regularly.5. The competent authorities concerned shall inform each other of all suspected breaches of security.Protection of personal dataArticle 23c1. The Contracting Parties shall use the personal data exchanged in application of this Convention solely for the purposes of this Convention and for other customs approved treatment or use of goods succeeding the T1 or T2 procedure. This limitation shall not, however, prevent the use of that data for the purpose of investigation and legal proceedings following a T1 or T2 operation. In this case the competent authorities which supplied that information shall be notified of such use without delay.2. The Contracting Parties commit themselves to take the necessary measures to ensure, as far as the processing of personal data exchanged in application of this Convention is concerned, a protection of personal data at least equivalent to the principles of the Convention of the Council of Europe of 28 January 1981 for the protection of individuals with regard to automatic processing of personal data.3. Each Contracting Party takes the necessary measures by way of effective controls to guarantee the observation of this Article.Loading listsArticle 23dUnder the conditions and in the manner they shall determine, and with due regard to the principles laid down by customs rules, the competent authorities may allow loading lists to be used as the descriptive part of the transit declaration made using a data-processing technique.Anticipated arrival recordArticle 23eThe office of departure shall, at the latest on release of the goods, notify the transit movement of the declared office of destination using the message specified in Article 7 of Appendix III.Authorised consignorArticle 23f1. By way of derogation from Article 103 of Appendix II, the authorised consignor shall lodge a transit declaration with the office of departure before the intended release of the goods.2. The authorisation may be granted only to a person who, in addition to the conditions laid down in Article 104 of Appendix II, lodges his transit declaration and communicates with the competent authorities using a data-processing technique.AuthorisationArticle 23gBy way of derogation from Article 105(b) of Appendix II the authorisation shall specify in particular the period within which the authorised consignor shall lodge a declaration in order that the competent authorities may carry out necessary controls before the intended release of the goods.Arrival advice and control resultsArticle 23h1. By way of derogation from Article 22(2) of Appendix I, the office of destination shall retain the transit accompanying document and shall communicate the arrival to the office of departure immediately, and, without delay, shall forward the control results to the office of departure as soon as these are available. The messages to be used are specified in Article 8 of Appendix III.2. The communication of the arrival to the office of departure may not be used as proof of the regularity of a transit operation.Controls based on anticipated arrival recordArticle 23iWhere transit data is exchanged using information technology and networks between the office of departure and the office of destination, the control of the goods shall be carried out using the communication received from the office of departure as a basis for such control'.7. Article 29(2) is replaced by the following:'2. The guarantee referred to in paragraph 1 may be a cash deposit lodged with the office of departure. In that case, it shall be returned when the T1 procedure is discharged at the office of departure`.8. Article 31 is replaced by the following:'Article 311. The guarantor shall be released from his obligations when the T1 procedure has been discharged at the office of departure.2. When the guarantor has not been advised by the competent authorities of the country of departure of the non-discharge of the T1 procedure, he shall likewise be released from his obligations on expiry of a period of 12 months from the date of registration of the T1 declaration.3. Where, within the period provided for in the second paragraph, the guarantor has been advised by the competent authorities of the non-discharge of the T1 procedure, he shall, in addition, be notified that he is, or may be required, to pay the amounts for which he is liable in respect of the T1 operation in question. This notification shall reach the guarantor not later than three years after the date of registration of the T1 declaration. Where no such notification has been made before the expiry of the aforementioned time limit, the guarantor shall likewise be released from his obligations`.Article 2 Article 27(2) of Appendix II is replaced by the following:'2. The loading list shall be produced in the number of copies required by the competent authorities`.Article 3 Appendix III is amended as follows:1. The following Articles 4 and 8 are inserted.'Transit declaration using a data-processing techniqueArticle 41. A transit declaration made using a data-processing technique, as defined in Article 10a(1) second subparagraph first indent (a) of Appendix I, shall conform to the structure and particulars in Annexes VIIa and VIIb.2. Where the transit declaration is made using a data-processing technique, as defined in Article 10a(1) second subparagraph first indent (b) of Appendix I, the particulars of the written declaration referred to in Annex VII of Appendix III shall be replaced by sending to the competent authorities designated for that purpose, with a view to their processing by computer, data in codified form or data made out in any other form specified by the competent authorities and corresponding to the particulars required for written declarations.Transit accompanying documentArticle 5The transit accompanying document referred to in Article 15a of Appendix I shall conform to the specimen and particulars in Annex X.List of itemsArticle 6The list of items referred to in Article 15d of Appendix I shall conform to the specimen and particulars in Annex XI.Anticipated arrival recordArticle 7The message referred to in Article 23e of Appendix I shall conform to the structure and particulars in Annexes VIIa and VIIb.Arrival advice message and control result messageArticle 8The messages referred to in Article 23h of Appendix I shall conform to the structure and particulars in Annexes VIIa and VIIb.`2. Annex VIIa, as shown in Annex A to this Decision, is inserted.3. Annex VIIb, as shown in Annex B to this Decision, is inserted.4. Annex IXa, as shown in Annex C to this Decision, is inserted.5. Annex X, as shown in Annex D to this Decision, is inserted.6. Annex XI, as shown in Annex E to this Decision, is inserted.Article 4 1. This Decision shall enter into force on 31 March 1999. However the provisions of Article 15a, first paragraph of Appendix I, shall be applied at the office of departure at the latest when the computerised transit system is implemented at this office.2. The authorisations granted in accordance with Article 103 of Appendix II that are valid at the time of entry into force of this Decision, shall comply with the requirements of Articles 23f and 23g of Appendix I at the latest by 31 March 2004.Done at Brussels, 12 February 1999.For the Joint CommitteeThe ChairmanMichel VANDEN ABEELE(1) OJ L 226, 13.8.1987, p. 2.ANNEX A 'ANNEX VIIaEXPLANATORY NOTE CONCERNING THE MESSAGES PRESENTED IN ANNEX VII AND RULES AND CONDITIONS APPLICABLE TO THE MESSAGE DATATITLE IIntroductionThis Title describes the structure of the IE (information exchange), i.e. the model used to describe the content of the information to be exchanged between the competent authorities and between economic operators and the competent authorities using information technology and computer networks.In this model, IEs are organised into data groups which contain data (attributes). The data (attributes) are grouped together in such a way that they build up coherent logical blocks within the scope of each IE.The model allows to identify:- the characteristics of the data groups belonging to the IE: sequence, number of repetitions, a status value to indicate if the data group is mandatory, optional or conditional,- the characteristics of the data belonging to a data group: sequence, number of repetitions, type, length and a value to indicate if the data is mandatory, optional or conditional,- data group indentation indicates that the data group may contain not only data but also other groups of data,- the conditions applicable to data or groups of data towards other data or groups of data in the same IE,- the structure rules applicable to data or groups of data, explaining how the data or data group in question is used in the IE.>TABLE>>START OF GRAPHIC> E>END OF GRAPHIC>RULES FOR IE r11: When there is only 1 consignee declared, the data group "TRADER consignee (box 8)" on TRANSIT OPERATION level is used. The data group "TRADER consignee (ex box 8)" on GOODS ITEM level cannot be usedExplanationThe IE model is divided into five parts:>START OF GRAPHIC> A>END OF GRAPHIC> The identification part, each IE is identified by:- a unique number that consists of the two characters "IE" followed by a maximum of 3 digits>START OF GRAPHIC> a>END OF GRAPHIC>,- a name>START OF GRAPHIC> b>END OF GRAPHIC>,- a unique reference>START OF GRAPHIC> c>END OF GRAPHIC> in a one-to-one relationship with the unique number of the IE; each IE is prefixed with "E_" (external domain), "C_" (common domain) or "N_" (internal).>START OF GRAPHIC> B>END OF GRAPHIC> The structure part provides the following:- the sequence of the data groups in the IE,- a data group name>START OF GRAPHIC> a>END OF GRAPHIC>,- a number followed by the character "x">START OF GRAPHIC> b>END OF GRAPHIC> indicating how many times the data group may be repeated in the IE,- a value>START OF GRAPHIC> c>END OF GRAPHIC> indicating whether the data group is (R)equired, (O)ptional or (C)onditional,- when relevant, a "box number">START OF GRAPHIC> d>END OF GRAPHIC> representing the number of the box on the SAD,- reference to the condition and/or rule>START OF GRAPHIC> e>END OF GRAPHIC> applicable to the data,- data group indentation >START OF GRAPHIC> f>END OF GRAPHIC> indicates that the data group depends on lower indent data group.>START OF GRAPHIC> C>END OF GRAPHIC> The "data group" detail part provides for each data (attribute) the following:- the sequence of the data within the data group,- a data group name>START OF GRAPHIC> a>END OF GRAPHIC>, the same as in the structure part,- the attribute name>START OF GRAPHIC> b>END OF GRAPHIC> within the data group,- a value>START OF GRAPHIC> c>END OF GRAPHIC> indicating whether the data is (R)equired, (O)ptional or (C)onditional,- the data type>START OF GRAPHIC> d>END OF GRAPHIC>: (a)lphabetic and/or (n)umeric,- the data length>START OF GRAPHIC> e>END OF GRAPHIC> (the optional two dots before the length indicator mean that the data has no fixed length, but it can have up to a number of digits, as specified by the length indicator); it must be noted that the data type/data length of fields representing a date is always "n8" in order to be year 2000 compliant (e.g. 19980220); also, a comma in the data length (e.g. 8,6) means that the attribute can hold decimals, the digit before the comma indicates the total length of the attribute, the digit after the comma indicates the maximum number of digits after the decimal point,- when relevant, a "box number">START OF GRAPHIC> f>END OF GRAPHIC> representing the number of the box on the SAD,- a reference>START OF GRAPHIC> g>END OF GRAPHIC> to the condition "Cond" and/or to the "Rule" applicable to the data.>START OF GRAPHIC> D>END OF GRAPHIC> The "Condition" part:lists all conditions applicable to the data or data group towards other data or data group included in the IE. A condition expresses the dependency of an attribute or data group on the content of another attribute or data group within the same IE. The attribute or data group in question can, due to the condition, be rendered (R)equired, (O)ptional or even "not be used" within the IE.>START OF GRAPHIC> E>END OF GRAPHIC> The "Rule" part:lists all rules applicable to the data or data group, explaining how the data or how the data group in question is used in the IE.TITLE IIRules for IE (information exchange)>TABLE>TITLE IIIConditions for IE (information exchange)C1: If "Country of destination" (box 17a) on transit operation level contains a "country" as defined in this Conventionthen TRADER consignee (box 8) = "R"else TRADER consignee (box 8) = "O".C2: If "Country of destination" (ex box 17a) on GOODS ITEM level contains a "country" as defined in this Conventionthen TRADER consignee (ex box 8) = "R"else TRADER consignee (ex box 8) = "O".C5: If first digit of "Inland mode of transport" (box 26) = "5" or "7"then "Identity at departure" (box 18) cannot be used.C6: If first digit of "Inland mode of transport" (box 26) = "2", "5" or "7"then "Nationality at departure" (box 18) cannot be used.C10: If first digit of "Transport mode at the border" (box 25) = "2", "5" or "7"then "Nationality crossing border" (box 21) = "O"else "Nationality crossing border" (box 21) = "R".C15: If SGI CODES is usedthen "Commodity code" (box 33) = "R"else "Commodity code" (box 33) = "O".C30: If there are different Contracting Parties declared for departure (identified by the office of departure, box C) and destination (identified by the office of destination, box 53)then at least one "CUSTOMS OFFICE of transit" (box 51) = "R"else "CUSTOMS OFFICE of transit" (box 51) = "O".C35: If "Declaration type" (box 1) or "Declaration type" (ex box 1) = "T2" and "Country of dispatch", identified by the first two digits of the "CUSTOMS OFFICE of departure reference number" (box C) = is an EFTA countrythen "PREVIOUS ADMINISTRATIVE REFERENCES" = "R"else "PREVIOUS ADMINISTRATIVE REFERENCES" = "O".C45: If "Declaration type" (box 1) = "T-"then "Declaration type" (ex box 1) = "R"else "Declaration type" (ex box 1) cannot be used.C50: If "TIN" (box 50) is usedthen all attributes of name and address (NAD) (box 50) = "O" if already known by the systemelse all attributes of name and address (NAD) (box 50) = "R".C55: If "Container" (box 19) = "1"then "CONTAINERS (box 31)" = "R"else "CONTAINERS (box 31)" = "O".C60: If "Kind of packages" (box 31) indicates "BULK" (UNECE rec 21: "VQ", "VG", "VL", "VY", "VR" or "VO"then "Marks and numbers of packages" (box 31) ="O""Number of packages" (box 31) cannot be used"Number of pieces" (box 31) cannot be usedelse if "Kind of packages" (box 31) indicates "UNPACKED" (UNECE rec 21: = "NE")then "Marks and numbers of packages" (box 31) = "O""Number of packages" cannot be used"Number of pieces" (box 31) = "R"else "Marks and numbers of packages" (box 31) = "R""Number of packages" (box 31) = "R""Number of pieces" (box 31) cannot be used.C75: If "Additional information id" (box 44) = "DG0" or "DG1"then "Export from EC" or "Export from country" (box 44) = "R"else "Export from EC" and "Export from country" (box 44) cannot be used.C85: If "Guarantee type" = "0", "1", "4" or "9"then "GUARANTEE REFERENCE" = "R"else "GUARANTEE REFERENCE" = "O".C86: If "Guarantee type" = "0", "1", "4" or "9"then "Access code" = "R"else "Access code" = "O".C90: If first digit of "Control result code" = "B"then "Waiting for discrepancies resolution" = "R"else "Waiting for discrepancies resolution" = "O".C95: If "Number of loading lists" (box 4) is usedthen "Total number of packages" (box 6) = "R"else "Total number of packages" (box 6) = "O".C99: If corresponding free text field is usedthen "_LNG" = "R"else "_LNG" = "O".(The language of the address attributes is expressed by NAD_LNG)C100: If "CONTROL RESULT" (box D) is usedthen "Authorised location of goods" = "O""Customs subplace" cannot be used"Agreed location code" cannot be used"Agreed location of goods" cannot be usedelse "Authorised location of goods" cannot be used"Agreed location code" = "O""Agreed location of goods" = "O""Customs subplace" = "O".C110: If "CONTROL RESULT" (Simplified procedure) is usedthen "TIN" = "R"else "TIN" = "O".C125: If "Other guarantee reference" is NOT usedthen "GRN" = "R"else "GRN" cannot be used.C130: If "GRN" is NOT usedthen "Other guarantee reference" = "R"else "Other guarantee reference" cannot be used.C135: If only one country of dispatch is declaredthen "Country of dispatch (box 15a)" on TRANSIT OPERATION level = "R""Country of dispatch (ex box 15a)" on GOODS ITEM level cannot be usedelse "Country of dispatch (box 15a)" on TRANSIT OPERATION level cannot be used"Country of dispatch (ex box 15a)" on GOODS ITEM level = "R".C140: If only one country of destination is declaredthen "Destination country (box 17a)" on TRANSIT OPERATION level = "R""Destination country (ex box 17a)" on GOODS ITEM level cannot be usedelse "Destination country (box 17a)" on TRANSIT OPERATION level cannot be used"Destination country (ex box 17a)" GOODS ITEM level = "R".C185: If first digit of "Control result code" = "A"and second digit of "Control result code" = "1" or "2" ("Satisfactory" or "Considered satisfactory")then All data groups and attributes marked with "Cond 185" cannot be usedelse All data groups and attributes marked with "Cond 185" = "R".`ANNEX B 'ANNEX VIIbSTRUCTURED MESSAGES AND DATA CONTENT FOR THE IE (INFORMATION EXCHANGE)TITLE IStructure and content of the EDI transit declarationChapter IStructure of the EDI transit declaration>TABLE>Chapter IIParticulars (data) of the EDI transit declarationParticulars entered into the different boxes of the SAD document, as defined in Annexes VII and IX, will be used for the EDI transit declaration where the formalities are carried out using a data-processing technique in association with, or replaced by a code if appropriate.Additional codes presented in Annex IX shall equally be applied.In box 15 "Country of dispatch/export" and in box 17 "Country of destination" textual information shall be replaced by the proper code.Additional data elements to be inserted are as follows:- LRN - local reference number nationally defined and allocated by the user in agreement with the customs authorities, to identify each single declaration,- authorised/agreed location of goods or customs subplace - precise indication of the place where the goods can be examined, if appropriate in coded form,- LNG - language code used to define the language in which the uncoded information in question is given,- sensitive quantity - quantity of declared sensitive goods according to Annex VIII, required to perform the guarantee check and registration,- sensitive goods code - enter the code associated, when the case occurs, to the relevant HS6 commodity code of the sensitive goods listed in Annex VIII of Appendix II,- a transit declaration made in accordance with Article 23f of Appendix I shall include the following information:(a) an indication "simplified procedure" using the appropriate code,(b) the identification measures applied, and(c) the period within which the goods must be presented at the office of destination.TITLE IIStructure and content of the anticipated arrival message from the office of departure to the office of destination (AAR)Chapter IStructure of the AAR message>TABLE>Chapter IIThe particulars (data) of the AAR messageThe AAR message shall be based on data derived from the transit declaration presented in Chapter I (as amended by the trader and/or revised by the competent authorities) and completed using the additional data presented below:- diversion prohibited - the attribute has to be used as a flag, its value can be either "0" ("no") or "1" ("yes"),- declaration acceptance date - state the date when the transit declaration was accepted at the office of departure,- issuing date - state the date when the anticipated arrival record message (AAR) is issued at the office of departure,- movement reference number (MRN).>TABLE>Field 1 and 2 as explained above.Field 3 has to be filled in with an identifier for the transit transaction. The way that field is used is the responsibility of national administrations but each transit transaction handled for one year within the given country must have a unique number. National administrations that want the office reference number of the customs authorities included in the MRN, could use up to the first six characters to insert the national number of the office.Field 4 has to be filled in with a value that is a check digit for the whole MRN. This field allows error detection when capturing the whole MRN.TITLE IIIStructure and content of the arrival advice message from the office of destination to the office of departureChapter IStructure of the arrival advice message>TABLE>Chapter IIThe particulars (data) of the arrival advice message- MRN - movement reference number structured as presented in Annex VIIb, Title II,- arrival date - state the date when the movement arrived at the office of destination,- office reference number of the customs authorities structured as presented in Annex IXa.TITLE IVStructure and content of the control results message from the office of destination to the office of departureChapter IStructure of the control results message>TABLE>Chapter IIThe particulars (data) of the control results messageThe control results message shall be based on the data derived from the anticipated arrival record message (AAR) presented in Title II, Chapter II.Additional data elements to be inserted are as follows:- enquiry engaged at destination,- waiting for discrepancies resolution,- control results code as presented in Annex IXa,- control data (box I),- state of seals,- en route event: indicate the place and the country in which the event occurs,- incident flag,- incident information (box 56),- incident information LNG,- endorsement date (box G),- endorsement authority (box G),- endorsement authority LNG,- endorsement place (box G),- endorsement place LNG,- endorsement country (box G),- new transport means identity (box 55),- new transport means identity LNG,- new transport means nationality (box 55),- new seals number (box F),- new seals identity (box F),- new seals identity LNG,- endorsement date (box F),- endorsement authority (box F),- endorsement authority LNG,- endorsement place (box F),- endorsement place LNG,- endorsement country (box F),- new container number (box 55),- control indicator,- description,- description LNG,- corrected value.`ANNEX C 'ANNEX IXaADDITIONAL CODES FOR THE COMPUTERISED TRANSIT SYSTEM>TABLE>The ISO alpha two country code as specified in ISO-3166 on 1 January 1996 shall apply.>TABLE>Field 1 as explained above.Field 2 has to be freely filled with a six character alphanumeric code. The six characters allow national administrations, where necessary, to define a hierarchy of customs offices.>TABLE>The Harmonised System is a worldwide standard for the first six digits (HS6). The commodity code may be expanded to eight digits for national use but only HS6 code shall be transmitted between the countries.>TABLE>The code is used in extension to HS6, where a sensitive good cannot sufficiently be identified with HS6. In such case each sensitive good belonging to a HS6 code shall be identified with a progressive numbering.CONTROL RESULTS CODE >TABLE>>TABLE>>TABLE>The "control indicator" gives an indication of the differences detected at the office of destination.>TABLE>PREVIOUS DOCUMENT CODEWhen the declaration type (box 1 or ex box 1) = "T2" and the movement is issued in a non-EC country (identified by the Office of Departure), at least one "Previous document type" (box 40) must be:>TABLE>The relevant code is followed by its reference in "Previous document reference".>TABLE>Additional special indication codes can also be defined at national domain level.LANGUAGE CODEISO alpha 2 codification as specified in ISO - 639: 1988 shall apply.TYPE OF GUARANTEE CODEIn addition to guarantee codes presented in Annex IX the following guarantee codes shall apply:0 Guarantee not required (Community transit only).9 Individual guarantee with multiple usage.DOCUMENT/MESSAGE NAME, CODE (numeric codes extracted from the 1997b UN Directories for Electronic Data Interchange for Administration, Commerce and Transport: list of codes for data element 1001, document/message name coded)>TABLE>PACKAGE CODE (UNECE Recommendation No 21/Rev. 1 - August 1994)>TABLE>`ANNEX D 'ANNEX XTRANSIT ACCOMPANYING DOCUMENTChapter ISpecimen of the transit accompanying document>REFERENCE TO A GRAPHIC>>REFERENCE TO A GRAPHIC>Chapter IIExplanatory notes and particulars (data) for the transit accompanying document(Acc Doc)The transit accompanying document shall be printed based on data derived from the final version of the transit declaration (as amended by the trader and/or revised by the customs) and completed with:- MRN (movement reference number) as presented in Annex VIIb, Title II,- box 3:- first subdivision: serial number of the current printed sheet,- second subdivision: total number of sheets printed, (including list of items),- shall not be used when only one item,- in the space to the right of box 8: name and address of the customs office to which the return copy of the transit accompanying document has to be returned,- box 53: a mark (asterisk) to identify that the movement shall not be diverted to another office of destination,- box C:- the name of the office of departure,- reference number of the office of departure,- acceptance date of the transit declaration,- the name and the authorisation number of the authorised consignor (if any),- box D:- control results,- the indication "diversion prohibited", where appropriate,- the indication "binding itinerary", where appropriate.The following possibilities exist for the printing of the transit accompanying document:1. the declared office of destination is linked to the computerised transit system and no loading lists are used:- print only copy A (Acc Doc);2. the declared office of destination is linked to the computerised transit system and loading lists are used:- print copy A (Acc Doc), and- print copy B (Return copy);3. the declared office of destination is not linked to the computerised transit system (either where loading lists are used or not):- print copy A (Acc Doc), and- print copy B (Return copy).The following possibilities exist for the return of the control results from the office of destination:1. the actual office of destination is the declared one and it is linked to the computerised transit system:- the control results shall be sent to the office of departure by electronic means (IE 18) if loading lists are not used,- the control results shall be sent to the office of departure using return copy B of the transit accompanying document (including loading lists) if loading lists are used;2. the actual office of destination is the declared one and it is not linked to the computerised transit system:- the control results shall be sent to the office of departure using return copy B of the transit accompanying document (including loading lists or list of items, if any) whether loading lists are used or not;3. the declared office of destination is linked to the computerised transit system but the actual office of destination is not linked to the computerised transit system (diversion):- the control results shall be sent to the office of departure using a photocopy of the transit accompanying document, copy A (including list of items, if any) where loading lists are not used,- the control results shall be sent of the office of departure using return copy B of the transit accompanying document (including the loading lists) where loading lists are used;4. the declared office of destination is not linked to the computerised transit system but the actual office of destination is linked to the computerised transit system (diversion):- the control results shall be sent to the office of departure by electronic means (IE 18) where loading lists are not used,- the control results shall be sent to the office of departure using return copy B of the transit accompanying document (including loading lists) where loading lists are used.When paper loading lists are used the transit accompanying document copies A and B shall be printed from the system. In this case the following data shall be inserted:- indication of the total number of loading lists (box 4) instead of the total number of list of items (box 3),- the box "Description of goods" (box 31) shall only contain:- if goods T1 or T2: "See loading lists"- if goods T1 and T2:- "Goods T1: 'see loading lists No . . . to . . .`"- "Goods T2: 'see loading lists No . . . to . . .`",- the box "Additional information" shall also be printed.All other information specific to goods at items level shall appear on the corresponding loading lists that shall be attached to the transit accompanying document.`ANNEX E 'ANNEX XILIST OF ITEMSChapter ISpecimen of the list of items>REFERENCE TO A GRAPHIC>>REFERENCE TO A GRAPHIC>Chapter IIExplanatory notes and the particulars (data) for the list of itemsWhen a movement consists of more than one item, then sheet A of the list of items shall always be printed by the computer system and shall be attached to copy A of the transit accompanying document.Where the transit accompanying document is printed in the two copies, A and B, then also the sheet B of the list of items shall be printed and attached to copy B of the transit accompanying document.Particulars have to be printed as follows:- in the identification box (upper left corner):- list of items,- sheet A/B,- serial number of the current sheet and the total number of the sheets (including the transit accompanying document),- OoDep - name of the office of departure,- date - acceptance date of the transit declaration,- MRN - movement reference number as defined in Annex VIIb, Title II,- the particulars of the different boxes at item level has to be printed as follows:- item No - serial number of the current item,- regime - if the status of the goods for the whole declaration is uniform, the box is not used,- if mixed consignment the actual status, T1 or T2, is printed,- the remaining boxes are completed as described in Annex VII, if appropriate in coded form.`